Title: From Alexander Hamilton to Benjamin Lincoln, 4 August 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury Department August 4th 1791
Sir,

As the tea mentioned in your letter of the 13th of July is confessedly not simply Bohea but a different kind of black tea and was entered under a different denomination, I see not how it can be exempted from the duty laid on the second class of teas namely “Souchong and other black teas.” I cannot find that Bohea Congo is a species of tea known in the China Market, tho the Bohea of the District called Congo is said to be of superior quality. The price of the goods in question in the original Canton Invoice appears to be of consequence. The Bohea I understand is worth there about fourteen Tales per pecul, and the lowest Congo is worth twenty tales per pecul. Campu tea is not known as far as I can learn. I should suppose it intended for Confeu, but that I find a species of green. On the whole I am inclined to suppose that you will find this to have Cost ⟨20 tales or upwards⟩ and that it will therefore be to be ⟨deemed a species of⟩ black tea other than Bohea and charged accordingly. The Bohea whole Chests weigh about 350 pounds. The fine teas (Congo, Souchong, Green) are imported in small chests from 70 to 90 pounds. If the teas in question should be in these small packages, it will afford a strong presumption that they are not really a species of Bohea.
With regard to the Spirits, which you mention to have been imported in Casks under fifty Gallons, it presents one of those cases in which, to further the general intent of the legislature and avoid the vexation of the Citizen, it is necessary for executive Officers at their peril to relax from the literal execution of the law. A reasonable time must be allowed for a knowledge of it to be communicated to distant parts; and in the interval pains must be taken to make foreigners acquainted with the provision.
I am Sir   Your obedt. Servant
Benj Lincoln Esqr
